UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Utilities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Global Utilities Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (97.9%)(a) Shares Value Electric utilities (68.5%) AES Corp. (The) (NON) 734,948 $7,944,788 AGL Energy, Ltd. (Australia) 372,818 5,495,674 Alliant Energy Corp. 122,234 4,438,317 Ameren Corp. 424,759 12,199,078 American Electric Power Co., Inc. 266,150 9,474,940 CMS Energy Corp. (S) 459,990 8,266,020 E.ON AG (Germany) 442,855 12,734,913 Edison International 222,045 8,202,342 Endesa SA (Spain) 141,678 3,189,466 Entergy Corp. 104,807 7,466,451 Exelon Corp. 67,752 2,667,396 Fortum OYJ (Finland) 513,698 13,585,924 Great Plains Energy, Inc. 197,100 3,675,915 Hong Kong Electric Holdings, Ltd. (Hong Kong) 880,500 5,660,750 ITC Holdings Corp. 41,900 2,537,045 Kansai Electric Power, Inc. (Japan) 182,900 4,400,412 Kyushu Electric Power Co., Inc. (Japan) 172,100 3,819,494 National Grid PLC (United Kingdom) 652,117 5,767,537 Northeast Utilities 90,005 2,799,156 NV Energy, Inc. 337,525 4,620,717 Pepco Holdings, Inc. 108,500 1,990,975 PG&E Corp. 302,056 14,175,488 Pinnacle West Capital Corp. 133,024 5,376,830 PPL Corp. 320,584 8,146,039 Terna SPA (Italy) (S) 834,282 3,426,890 Tokyo Electric Power Co. (Japan) 867,600 20,219,140 Wisconsin Energy Corp. 78,378 4,719,923 XCEL Energy, Inc. 87,900 2,065,650 Electronics (0.6%) Elster Group SE ADR (Germany) (NON) 98,734 1,562,959 Natural gas utilities (20.7%) Centrica PLC (United Kingdom) 2,878,718 13,765,609 GDF Suez (France) 285,867 9,501,646 Sempra Energy 151,243 7,575,762 Snam Rete Gas SpA (Italy) 1,796,186 8,552,170 Tokyo Gas Co., Ltd. (Japan) 3,137,000 13,680,420 UGI Corp. 134,500 3,990,615 Oil and gas (1.0%) Questar Corp. 169,100 2,808,751 Power producers (3.4%) Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 1,028,000 4,581,832 International Power PLC (United Kingdom) 752,392 4,774,065 Transportation services (1.9%) Deutsche Post AG (Germany) 200,210 3,215,295 TNT NV (Netherlands) 79,618 1,904,227 Water Utilities (1.8%) American Water Works Co., Inc. 74,468 1,825,211 Northumbrian Water Group PLC (United Kingdom) 211,060 1,084,517 Severn Trent PLC (United Kingdom) 49,236 1,108,581 United Utilities Group PLC (United Kingdom) 117,748 1,093,655 Total common stocks (cost $237,487,182) CONVERTIBLE PREFERRED STOCKS (1.5%)(a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 20,446 $1,259,269 PPL Corp. $4.75 cv. pfd. 52,239 2,826,130 Total convertible preferred stocks (cost $3,984,314) SHORT-TERM INVESTMENTS (3.1%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.26%, December 16, 2010 (SEGSF) $90,000 $89,990 U.S. Treasury Bills for an effective yield of 0.24%, October 20, 2011 122,000 121,780 U.S. Treasury Bills for effective yields from 0.23% to 0.24%, July 28, 2011 (SEGSF) 770,000 768,699 U.S. Treasury Bills for an effective yield of 0.21%, June 2, 2011 (SEGSF) 379,000 378,481 Putnam Cash Collateral Pool, LLC 0.23% (d) 5,280,850 5,280,850 Putnam Money Market Liquidity Fund 0.19% (e) 1,888,531 1,888,531 SSgA Prime Money Market Fund 0.15% (i, P) 110,000 110,000 Total short-term investments (cost $8,638,503) TOTAL INVESTMENTS Total investments (cost $250,109,999) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $80,874,253) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 12/15/10 $807,276 $828,200 $20,924 British Pound Sell 12/15/10 1,575,485 1,573,626 (1,859) Euro Sell 12/15/10 1,101,284 1,173,951 72,667 Barclays Bank PLC British Pound Buy 12/15/10 52,937 54,449 (1,512) Euro Buy 12/15/10 1,681,974 1,793,430 (111,456) Citibank, N.A. British Pound Sell 12/15/10 1,826,778 1,878,770 51,992 Euro Buy 12/15/10 8,951,019 9,543,465 (592,446) Hong Kong Dollar Sell 12/15/10 1,867,010 1,869,796 2,786 Credit Suisse AG British Pound Buy 12/15/10 4,107,097 4,222,671 (115,574) Euro Buy 12/15/10 8,231,398 8,777,608 (546,210) Japanese Yen Sell 12/15/10 386,853 400,911 14,058 Deutsche Bank AG Euro Sell 12/15/10 1,250,619 1,333,096 82,477 Goldman Sachs International Australian Dollar Sell 12/15/10 1,379,752 1,416,405 36,653 Euro Buy 12/15/10 1,188,049 1,266,491 (78,442) Japanese Yen Sell 12/15/10 2,957,880 3,065,310 107,430 HSBC Bank USA, National Association Australian Dollar Buy 12/15/10 735,465 754,941 (19,476) British Pound Buy 12/15/10 1,078,816 1,109,541 (30,725) Euro Sell 12/15/10 2,077,167 2,214,857 137,690 Hong Kong Dollar Buy 12/15/10 3,479,389 3,485,170 (5,781) JPMorgan Chase Bank, N.A. British Pound Buy 12/15/10 1,106,685 1,138,538 (31,853) Canadian Dollar Buy 12/15/10 3,767,531 3,805,970 (38,439) Euro Sell 12/15/10 2,558,344 2,727,125 168,781 Hong Kong Dollar Sell 12/15/10 88,483 88,638 155 Japanese Yen Sell 12/15/10 381,462 395,397 13,935 Royal Bank of Scotland PLC (The) British Pound Sell 12/15/10 4,818,471 4,958,798 140,327 Euro Buy 12/15/10 608,399 648,574 (40,175) Japanese Yen Sell 12/15/10 812,770 842,378 29,608 State Street Bank and Trust Co. Australian Dollar Sell 12/15/10 1,920,205 1,970,409 50,204 Euro Sell 12/15/10 2,113,330 2,252,882 139,552 UBS AG British Pound Buy 12/15/10 2,262,570 2,326,980 (64,410) Euro Buy 12/15/10 9,117,264 9,693,026 (575,762) Westpac Banking Corp. British Pound Buy 12/15/10 1,534,848 1,578,246 (43,398) Euro Buy 12/15/10 953,379 1,016,188 (62,809) Japanese Yen Buy 12/15/10 667,170 668,416 (1,246) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $275,780,998. (b) The aggregate identified cost on a tax basis is $251,438,994, resulting in gross unrealized appreciation and depreciation of $46,702,973 and $15,325,652, respectively, or net unrealized appreciation of $31,377,321. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $5,043,220. The fund received cash collateral of $5,280,850 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,038 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $21,210,896 and $21,688,383, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,018,900 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 48.4% Japan 15.2 United Kingdom 9.9 Germany 6.3 Finland 4.9 Italy 4.3 Hong Kong 3.7 France 3.4 Australia 2.0 Spain 1.2 Netherlands 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,045,987 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,237,419. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $2,808,751 $ $ Technology 1,562,959 Transportation 5,119,522 Utilities and power 202,743,631 57,857,722 Total common stocks Convertible preferred stocks 4,085,399 Short-term investments 1,998,531 6,639,800 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(1,292,334) $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,069,239 $2,361,573 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
